English, O. J. It appears from the record, as amended, that this case being ready for hearing on bill, answer and depositions, and the regular judge being disqualified to sit in the case, it was submitted by consent of the solicitors of the parties, to James A. Wilson, Esq., as special judge, ■who as such heard the case, and rendered the decree in favor of Wasson and wife. Appealed from by Gaither. A special judge must be elected by the attorneys of the court, as prescribed by the Constitution, and can not be agreed on by the parties to a suit, and a judgment or decree rendered by a special judge selected by agreement, is corara non judice and void, as held in Dansby v. Beard, 39 Ark., 254. The decree must be reversed, set aside and held for naught, and the cause remanded to be heard anew by a competent court.